Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/460,909, filed 7/2/2019.
Claims 1-20 are pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/2/2019 and 6/27/2020 are being considered by the examiner.  The NPL citation 10 cited on the IDS filed 72/2019 is not being considered as a copy was not included.  The NPL citations 1-3 cited on the IDS filed 6/27/2020 are not being considered as copies were not included.

Specification
The disclosure is objected to because of the following informalities: in para. [000], line 13, “the overhead guide track. performance.” should be “the overhead guide track.”, in para. [0009], line 5, “that extends that functions” should be changed to “that extends and functions”, and in [para. [0010], line 2, “in” should be inserted before “the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 9-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 5, “the hinge extension maintains a constant angle” is not clear as to what the angle is measured from.
In claim 4, lines 7-8, “the hinge extension maintains a constant angle” is not clear as to what the angle is measured from.
In claim 9, the definite recitation of the rigid guide member with respect to the track in lines 9-10 and the hinge extension and the panels in lines 12-13 renders the metes and bounds of the claim unclear since the track and the panels were couched within a functional phrase and not positively recited.  By changing “while the rigid guide member is positioned” in lines 9-10 to “, the rigid guide member is configured to be positioned” the rejection would be overcome. Also, by changing “member between the first panel” in line 12 to “and configured to extend between the first panel”. 
In claim 10, line 4, “the hinge extension maintains a constant angle” is not clear as to what the angle is measured from.


Allowable Subject Matter
Claims 1, 3, 5-8, 17 and 19-20 allowed.
Claims 9-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 4 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
No prior art of record shows the suspended trolley assembly of claims 1 and 9, the assembly suspending or for suspending first and second panels on an overhead track, a rigid guide member, first and second top-loaded dual roller assemblies spaced apart by the rigid guide member and suspended or suspendable within the track, the rigid guide member is positioned or configured to be positioned outside and below the overhead guide track; and a hinge extension extending rigidly downward from the rigid guide member between or configured to extend between the first panel and the second panel and outward to pivotably engage the first panel and the second panel, as in claims 1 and 9, and a bottom-loaded folding panel system comprising: a sill track, first and second panels, and a bottom-loaded trolley assembly including a rigid guide member positioned outside and above the sill track, first and second bottom-loaded roller 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/